PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 04-4136
THOMAS EDWARD UZENSKI,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Eastern District of North Carolina, at New Bern.
                Malcolm J. Howard, District Judge.
                             (CR-02-26)

                      Argued: December 2, 2005

                      Decided: January 13, 2006

  Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.



Affirmed in part, vacated in part, and remanded by published opinion.
Judge Gregory wrote the opinion, in which Judge Niemeyer and
Judge Shedd joined.


                             COUNSEL

ARGUED: James M. Ayers, II, New Bern, North Carolina, for
Appellant. Christine Witcover Dean, Assistant United States Attor-
ney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee. ON BRIEF: Frank D. Whitney, United
States Attorney, Anne M. Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.
2                       UNITED STATES v. UZENSKI
                                OPINION

GREGORY, Circuit Judge:

   Thomas Edward Uzenski was convicted by a jury of four counts
related to manufacturing and possessing an unregistered firearm, in
violation of several provisions of the National Firearms Act (the
"NFA"), 26 U.S.C. § 5801 et seq., and a fifth count related to
obstructing justice, in violation of 18 U.S.C. § 1503. Uzenski raises
several purported errors on appeal, asserting, inter alia, that the dis-
trict court improperly (1) denied his motion for acquittal based on the
insufficiency of the evidence underlying his firearms convictions;1 (2)
denied his motion to suppress; (3) allowed one of the Government’s
expert witnesses to testify; and (4) admitted evidence of prior bad
acts. Finding no merit in any of these contentions, we affirm his con-
victions. Uzenski also challenges his sentence, which included two
separate sentencing enhancements for the abuse of a position of trust
and use of a destructive device under the United States Sentencing
Guidelines ("Guidelines"). Because we find that Uzenski’s sentence
violated the Sixth Amendment according to United States v. Booker,
125 S.Ct. 738 (2005), we vacate his sentence and remand for resen-
tencing.

                                     I.

  At the time of the charged offenses, Uzenski was serving as a
detective for the Winterville Police Department ("Winterville PD") in
North Carolina. On March 25, 2002 at 10:30 a.m., Sergeant Bobby
    1
    Uzenski cursorily states a challenge to the sufficiency of the evidence
regarding his conviction for obstructing justice, as set forth in Count Five
of the superseding indictment, in one of the headers in his brief. How-
ever, he did not advance any argument in support of this position either
in the brief or at oral argument. Accordingly, we deem this issue aban-
doned. Meeker v. Edmunson, 415 F.3d 317, 325 n.6 (4th Cir. 2005) ("To
bring an argument before an appellate court . . . the Federal Rules of
Appellate Procedure require a party to offer a written ‘argument . . . con-
tain[ing][its] contentions and the reasons for them, with citations to the
authorities . . . on which the [party] relies.’") (quoting Fed. R. App. P.
28(a)(9) & (b) and adding emphasis).
                      UNITED STATES v. UZENSKI                       3
Braxton received a radio call from Uzenski who asked him to meet
him at North Carolina Highway 11 ("Highway 11"), reciting the code
"1018" for "urgent." Sergeant Braxton arrived at the scene and saw
Uzenski squatting and holding what appeared to be a pipe bomb. The
object was a silver pipe with two end caps, black tape, an attached
battery, and some mercury. Winterville PD Chief Billy Wilkes, who
had overheard the radio call and rushed to the area, approached the
officers as Uzenski was still squatting with the pipe bomb in his hands
on the grassy shoulder of the highway. Chief Wilkes advised Uzenski
to lay the bomb down gently.

   After closing down both sides of the highway, Chief Wilkes, Ser-
geant Braxton, and eight other officers thoroughly searched the imme-
diate area. That afternoon, a bomb squad from the North Carolina
State Bureau of Investigation ("SBI") arrived to disarm the device.
Special Agent Stuart Campbell confirmed that the device was a pipe
bomb. Agent Campbell used the robot to move the pipe bomb approx-
imately ten to fifteen feet from the shoulder of the road to the center
lane of the highway. He then donned a protective suit, loaded a spe-
cial gun, set sandbags around the device, and shot at the device twice
at close range with special ammunition rounds. With the first shot,
Agent Campbell was able to remove the battery; with the second, he
successfully removed one of the end caps.

   Agent Campbell then used the robot to inspect the device, which
appeared to emanate a grayish black powder with red or pink dots.
After the device had been declared safe, SBI Crime Scene Investiga-
tor Misty Ellington collected the disarmed device, which consisted of
a pipe wrapped in black electrical tape, a glass tube containing mer-
cury that was attached to the pipe, green wires, and a pile of powder.
She put the remaining powder in a can and handed all of the items
to Uzenski, who was the local case officer on the matter. Meanwhile,
Agent Campbell, along with other officers, began investigating the
immediate area. They recovered pieces of the battery and wires that
appeared to be an electric match.

  On March 26, 2002, Special Agent Michael Anderson and Special
Agent Ken Andrews of the United States Bureau of Alcohol,
Tobacco, and Firearms ("ATF") met with Uzenski and Chief Wilkes.
At this time, Uzenski was not a suspect. Uzenski told the agents that
4                     UNITED STATES v. UZENSKI
he had discovered the device while performing a routine, on-foot can-
vassing survey of major highways in the area. Uzenski, Chief Wilkes,
Agent Anderson, and Agent Andrews then drove to the site where the
device had been discovered. Nearly three yards away from this point,
Agent Andrews discovered a second device constructed with a galva-
nized pipe, which had been threaded on both ends; an end cap with
a drilled hole in the middle; and a second, intact end cap. Highway
11 was again shut down, and Agent Andrews contacted Agent Camp-
bell to disarm the device.

   Shortly thereafter, Agent Campbell arrived with Special Agent Tim
Luper, who proceeded to disarm the device by shooting off an end
cap. The agents used the robot to pick up the device, an act which
caused a substantial amount of dark powder to fall out. The powder
blew down the highway because the winds were very strong that day.
Investigator Ellington attempted to collect as much powder as she
could, along with the remaining fragments of the device, an end cap,
and granulated material. She then turned these materials over to
Uzenski.

   Following the discovery of the second device, Agent Anderson
went to a Lowe’s store ("Lowe’s") to investigate purchases of galva-
nized pipes. He received a computer print-out indicating that an indi-
vidual had recently purchased a one-and-a-half by five-inch
galvanized pipe, a two by five-inch galvanized pipe, and end caps two
days prior to the discovery of the pipe bombs. A surveillance video-
tape from Lowe’s indicated that this individual had made the purchase
on March 23, 2002 at 10:03 a.m. Agent Anderson immediately recog-
nized the person on the videotape as Uzenski.

  Agent Anderson spoke with a Pitt County Community Police Offi-
cer, who said that Uzenski told him he had built pipe bombs as a
young man. On March 29, 2002, Uzenski also told Agent Anderson
over lunch that he had built a pipe bomb as a teenager. Apparently,
Uzenski had explained to Agent Anderson that:

    He had a PVC pipe and he put two ends on it and cut open
    two or three shotgun shells and poured the powder in the
    pipe and used the shoe lace as a fuse and lit the shoe lace
    and it made a loud boom.
                       UNITED STATES v. UZENSKI                      5
         2
J.A. 70.

   On April 24, 2002, Agent Anderson asked Uzenski to discuss the
pipe bomb investigation at the SBI Office at 9:30 a.m. the following
morning. At that point, Agent Anderson did not tell Uzenski that he
was a suspect in the matter. The same day, Agent Anderson submitted
a search warrant application before the magistrate judge, seeking to
search and seize items from Uzenski’s apartment and car. The search
warrant application specified two categories of items to be seized and
searched: (1) items related to making home-made bombs; and (2)
information or data capable of being read by a computer. Upon
review of the application, the magistrate judge struck out the request
to search and seize the following items:

      Any and all electronic devices which are capable of analyz-
      ing, creating, displaying, converting, or transmitting elec-
      tronic or magnetic computer impulses or data. These devices
      include computers, computer components, computer periph-
      erals, word processing equipment, modems, monitors, print-
      ers, plotters, encryption circuit boards, optical scanners,
      external hard drives, and other computer-related electronic
      devices.

J.A. 182. The magistrate judge then signed the search warrant at 3:20
p.m. that day. J.A. 180.

   On April 25, 2002 at 9:30 a.m., Uzenski appeared at the SBI Office
with Chief Wilkes in response to Agent Anderson’s request. SBI Spe-
cial Agent Ken Basemore first asked Uzenski and Chief Wilkes to
check their weapons at the desk or secure them in their vehicle. After
so doing, Uzenski and Chief Wilkes returned to the SBI office, where
Agent Basemore directed Uzenski to a twenty-one by sixteen-foot
conference room with a thirteen-foot table running in the middle. One
of the other agents present at the SBI Office intercepted Chief Wilkes
to discuss the investigation.

  Once alone, Agent Anderson asked Uzenski whether he wanted
  2
   References to the Joint Appendix shall be cited as "J.A."
6                     UNITED STATES v. UZENSKI
any refreshments such as coffee. Agent Anderson then "asked Mr.
Uzenski to go ahead and view this video, don’t say a word, don’t say
anything until after the video was completed . . . ." J.A. 73. As the
videotape played for six or seven minutes, Agents Anderson and
Basemore watched as the veins inside Uzenski’s neck expanded. They
further observed that Uzenski appeared to be hyperventilating.

   After the video concluded, Agent Anderson told Uzenski, "We
know who, we know what, we know where, and we know when. The
only thing we don’t know and want to know is why." J.A. 74. Uzenski
acknowledged that he had been at Lowe’s on March 23, 2002, but
claimed that he had only purchased light bulbs and bug spray.
According to Agent Anderson, Uzenski admitted that he was the per-
son identified on the videotape. At approximately 9:50 a.m., Agent
Anderson left the conference room and telephoned Special Agent
Michael Fanelly, who was conducting the search and seizure at the
same time the interview with Uzenski was occurring. Agent Anderson
informed Agent Fanelly that Uzenski had denied buying any pipes
and claimed that he had merely purchased light bulbs and bug spray.

   Agent Anderson asked Uzenski "do you want to give us consent to
search your house, your private vehicle, your patrol vehicle, your
office" and provided him with a consent form. J.A. 75. According to
Agent Anderson, Uzenski stated that he had nothing to hide and
signed the consent form. However, Uzenski wanted Chief Wilkes to
be present during the search and threatened to revoke his consent. At
that point, Agent Anderson handed him a copy of the search warrant,
signed by the magistrate judge. Uzenski appeared resigned. Agent
Anderson then provided him with a separate consent form authorizing
the search and seizure of his computer. Uzenski could not see that the
magistrate judge had struck out the provision regarding computers on
the original search warrant; nor did Agent Anderson tell him that the
warrant did not authorize the search or seizure of his computer. Nev-
ertheless, Uzenski signed the consent form at approximately 10:15
a.m. At that time, Agent Anderson left the conference room and tele-
phoned Agent Fanelly to inform him that Uzenski had consented to
the search and seizure of his computers.

  At approximately 10:30 a.m. or 10:45 a.m., Agents Anderson and
Basemore indicated to Uzenski that they were unaware of any charge-
                      UNITED STATES v. UZENSKI                       7
-either state or federal—that lay against him. At this point, Uzenski
began asking whether Chief Wilkes was still at the SBI Office. Agent
Anderson located Chief Wilkes, who returned to the conference room
at around 11:00 a.m. Agent Anderson apprised Uzenski that he was
not under arrest and that he was free to leave at any time. Uzenski
acknowledged that he was not under arrest at that time and told Chief
Wilkes that he had not had any involvement with the pipe bombs.
Chief Wilkes stayed in the conference room for fifteen minutes and
then left.

   At some point during the interview, Uzenski left the room to use
the bathroom, accompanied by Agent Basemore. During most of the
interview, both Agent Anderson and Agent Basemore were present
and never left Uzenski alone for any significant period of time. Each
time Agent Anderson left the conference room, he either closed the
door or left it partially cracked open.

   At approximately 12:15 p.m., Agent Anderson advised Uzenski
that he was under arrest, applied handcuffs, and issued warnings pur-
suant to Miranda v. Arizona, 384 U.S. 436 (1966). Uzenski verbally
waived those rights and agreed to further interviewing, although
Agents Anderson and Basemore simply brought him to the Pitt
County Detention Center.

   Meanwhile, Agent Fanelly, accompanied by other agents and
detectives, arrived at Uzenski’s residence at approximately 10:10 or
10:15 a.m. to execute the search warrant. Prior to conducting the
search, Agent Fanelly and the other members of the search team had
seen the surveillance videotape obtained from Lowe’s. Upon entering
the apartment, Agent Fanelly seized three plaid shirts hanging on a
coat rack to the left of the front door. Agent Fanelly recognized the
shirts as being similar to the distinctive plaid shirt Uzenski had worn
in the surveillance videotape. When Agent Anderson made his first
telephone call to Agent Fanelly regarding the light bulbs and bug
spray, Agent Fanelly noticed a light bulb matching the description in
the lamp next to him. Agent Fanelly told the team to search for simi-
lar light bulbs. Subsequently, another officer found an identical light
bulb in the bedroom. The search team also seized newspapers and
assorted paperwork to establish the occupancy of the residence. Two
members of the search team found bottles of bug spray under the
8                     UNITED STATES v. UZENSKI
kitchen sink and bathroom sink. The search team also recovered a
variety of tools, as well as a military ammunition box containing
assorted drugs and marijuana drug paraphernalia with police evidence
stickers attached to these items. Upon receiving the second telephone
call from Agent Anderson regarding Uzenski’s consent to the search
and seizure of his computer, Agent Fanelly and his search team
retrieved the computer.

   On May 28, 2002, Uzenski was formally charged in a four-count
indictment alleging the following offenses: (1) manufacture of an
unregistered firearm on March 25, 2002, in violation of 26 U.S.C.
§§ 5822, 5861(f) & 5871; (2) receipt and possession of an unregis-
tered firearm on March 25, 2002, in violation of 26 U.S.C. §§ 5841,
5861(d) & 5871; (3) manufacture of an unregistered firearm on March
26, 2002, in violation of 26 U.S.C. §§ 5822, 5861(f) & 5871; and (4)
receipt and possession of an unregistered firearm on March 26, 2002,
in violation of 26 U.S.C. §§ 5841, 5861(d) & 5871. On July 22, 2002,
Uzenski filed a motion to suppress statements he made during the
interview prior to receiving Miranda warnings and evidence seized at
his residence. After conducting a hearing on the motion, the magis-
trate judge recommended that the district court deny the motion with
respect to the pre-Miranda statements, computers, plaid shirts, and
electric light bulbs, and grant the motion with respect to the bug
spray, insect repellant, and paperwork. Uzenski filed objections to the
magistrate judge’s findings, set forth in a Memorandum and Recom-
mendation ("M&R"), but the district court adopted the M&R in its
entirety.

   The case subsequently proceeded to trial on February 11, 2003, and
resulted in a mistrial due to jury deadlock. On April 30, 2003, Uzen-
ski filed a motion requesting the laboratory notes of John Bendure,
one of the Government’s expert witnesses who had appeared at the
first trial. In response, the Government moved to have the district
court issue an order directing the SBI to produce Bendure’s laboratory
notes. In an unpublished order dated April 30, 2003 ("April 30, 2003
Order"), the district court granted the Government’s motion and
directed the SBI to "produce the subject laboratory notes to the Gov-
ernment." J.A. 197.

  On May 14, 2003, the grand jury returned a superseding indict-
ment, which contained the four original counts, but added a fifth
                       UNITED STATES v. UZENSKI                        9
count for obstruction of justice, in violation of 18 U.S.C. § 1503. The
case again went to trial on October 20, 2003. During its case-in-chief,
the Government sought to introduce expert testimony from Bendure,
a special agent assigned to the Trace Evidence section of SBI’s labo-
ratory, and Robert Carl Valentino, an explosives enforcement officer
with the Explosives Technology Unit for ATF, regarding the nature
and explosive properties of the two recovered devices. Uzenski
objected to Bendure’s testimony, asserting that he had never received
Bendure’s laboratory notes. The district court nevertheless overruled
the objection and allowed Bendure to testify regarding forensic explo-
sives and accelerants.

   Both of the Government’s expert witnesses attested that they exam-
ined the remnants of the first device recovered from the March 25,
2002 crime scene—a two by five-inch galvanized pipe, an end cap
attached to the pipe, fragments which appeared to be a second end
cap, parts of a nine-volt battery, pieces of tape, wiring and debris, a
mercury switch attached to the device with black electrical tape, and
powder. Through a series of tests, Bendure identified the powder as
red dot smokeless gun powder ("red dot powder") used in ten or
twenty-gauge shotgun shells. Bendure explained that because the red
dot powder had a very high burn rate of ninety-four percent, the pow-
der was very likely to trigger a detonation. Indeed, both Bendure and
Valentino concluded that the device could detonate simply if the end
caps were screwed off of the pipe. Bendure explained:

    If you get powder in here and caught in the threadings of
    this material and any metal fragment that sparks off when
    you try to remove that end cap, this device can go off and
    explode, detonate, and kill whoever is holding it.

J.A. 624-25. In effect, the pipe and end caps could fragment, function-
ing as shrapnel, thereby inflicting injury or death to people nearby.

   The experts also offered an alternative theory of detonation based
on the presence of the rocket model igniter, comprised of the nine-
volt battery and two wires, and the mercury switch. Bendure and
Valentino testified that the rocket model igniter could generate suffi-
cient electricity to ignite the red dot powder. According to the experts,
the mercury switch served as an electrical conduit between the rocket
10                    UNITED STATES v. UZENSKI
model igniter and the powder contained in the pipe. Tilting the mer-
cury switch could cause the mercury to flow down inside its glass tub-
ing and "allow[ ] electrical power to flow through the switch," thereby
completing the circuit between the battery and the pipe. J.A. 672. In
this instance, the mercury switch appeared to be functional and could
be easily activated by attaching the wires from the mercury to the
electrodes on the switch.

   With respect to the second device recovered on March 25, 2002,
both experts examined a one-and-a-half by five-inch galvanized pipe
with one end cap intact and a dent on the other end where the bomb
squad had disarmed the device. Bendure noted that there were several
fragments recovered that appeared to be the remnants of the other end
cap. Moreover, these pieces had a fair amount of red dot powder on
them. Although Bendure admitted that this device did not have a cir-
cuit, he concluded that the device was "capable of projecting deadly
projectiles" based on the threading mechanism, assuming that the
device had been sealed and filled with powder. J.A. 632. Valentino
opined that if the device had been filled to one quarter of its capacity
with red dot powder, a few grains of the powder in the metal threads
could detonate the device. As such, both experts concluded that the
second device was also an explosive pipe bomb.

   Following the close of the Government’s case-in-chief, Uzenski
filed a motion for acquittal pursuant to Fed. R. Crim. P. 29, which the
district court denied. Uzenski then introduced the expert testimony of
Dr. Fredrick William Whitehurst, a forensic chemist formerly
employed by the FBI. On direct examination, Dr. Whitehurst testified
that an improvised explosive device consists of a container, energetic
material, and an initiation device or initiator. In reviewing the first
device, Dr. Whitehurst could not determine whether it was an explo-
sive device without knowing more about the qualitative and quantita-
tive properties of the powder, the initiator, and the circuit—details
which he could not discern from the exhibits themselves. With respect
to the second device, Dr. Whitehurst stated that it needed an initiation
mechanism, such as a fuse. Upon cross-examination, Dr. Whitehurst
acknowledged that would-be pipe bombers have been injured or
killed while constructing a bomb regardless of whether an ignition
system was present.
                         UNITED STATES v. UZENSKI                           11
   At the close of his defense, Uzenski filed another motion for
acquittal, which the district court again denied. On October 24, 2003,
the jury returned a guilty verdict against Uzenski on all counts. On
February 2, 2004, the district court sentenced Uzenski to a term of
imprisonment for sixty months and a term of supervised release for
three years for each of the counts, to be served concurrently. Apply-
ing the 2003 Guidelines, the district court’s sentencing calculation of
the total offense level was based in part on (1) a two-level enhance-
ment for "Abuse of Position of Trust or Use of Special Skill," pursu-
ant to § 3B1.3; and (2) a two-level enhancement for use of a
"destructive device," pursuant to § 2K2.1(3)(B). Uzenski now
appeals.

                                      II.

   Uzenski challenges the sufficiency of the evidence underlying his
convictions for Counts One, Two, Three, and Four for manufacturing
and possessing an unregistered "firearm" in violation of several provi-
sions of the NFA.3 Specifically, Uzenski has raised a narrow issue as
  3
   Counts One and Three charged Uzenski with the unlawful manufac-
ture of a firearm on March 25, 2002, and March 26, 2002, in violation
of 26 U.S.C. §§ 5822, 5861(d) & 5871. Section 5822 provides that:
      No person shall make a firearm unless he has (a) filed with the
      Secretary a written application, in duplicate, to make and register
      the firearm on the form prescribed by the Secretary; (b) paid any
      tax payable on the making and such payment is evidenced by the
      proper stamp affixed to the original application form; (c) identi-
      fied the firearm to be made in the application form in such man-
      ner as the Secretary may by regulations prescribe; (d) identified
      himself in the application form in such manner as the Secretary
      may by regulations prescribe, except that, if such person is an
      individual, the identification must include his fingerprints and
      his photograph; and (e) obtained the approval of the Secretary to
      make and register the firearm and the application form shows
      such approval. Applications shall be denied if the making or pos-
      session of the firearm would place the person making the firearm
      in violation of law.
26 U.S.C. § 5822. Section 5861(d) prohibits a person from receiving or
possessing a firearm that is "not registered to him in the National Fire-
12                      UNITED STATES v. UZENSKI
to whether the evidence at trial supported the jury’s conclusions that
each of the two devices constituted a "destructive device," which is
encompassed within the definition of "firearm," for the purposes of
the NFA. For the reasons that follow, we find that the evidence sus-
tains Uzenski’s convictions related to each device.

                                     A.

   We review de novo the district court’s denial of a motion for
acquittal pursuant to Rule 29 of the Federal Rules of Criminal Proce-
dure. United States v. Ryan-Webster, 353 F.3d 353, 359 (4th Cir.
2003). In assessing the sufficiency of evidence, we must determine
whether the jury verdict is sustained by "substantial evidence, taking
the view most favorable to the Government." United States v. Pierce,
409 F.3d 228, 231 (4th Cir. 2005) (quoting Glasser v. United States,
315 U.S. 60, 80 (1942)). This inquiry rests on whether "any rational
trier of fact could have found the essential elements of the crime
beyond a reasonable doubt." United States v. Lomax, 293 F.3d 701,
705 (4th Cir.), cert. denied, 537 U.S. 1031 (2002) (internal quotations
and citations omitted); United States v. Burgos, 94 F.3d 849, 862 (4th
Cir. 1996) (en banc) ("[S]ubstantial evidence is evidence that a rea-
sonable finder of fact could accept as adequate and sufficient to sup-
port a conclusion of a defendant’s guilt beyond a reasonable doubt.")

arms Registration and Transfer Record." Id. § 5861(d). Section 5871 sets
forth a maximum fine of $10,000 and a maximum imprisonment of ten
years for any violation of the NFA. Id. § 5871.
  Counts Two and Four charged Uzenski with the receipt and possession
of an unregistered firearm on March 25, 2002 and March 26, 2002, in
violation of 26 U.S.C. §§ 5841, 5861(d) & 5871. Section 5841(c) pro-
vides:
     Each importer, maker, and transferor of a firearm shall, prior to
     importing, making, or transferring a firearm, obtain authorization
     in such manner as required by this chapter or regulations issued
     thereunder to import, make, or transfer the firearm, and such
     authorization shall effect the registration of the firearm required
     by this section.
Id. § 5841(c). Section 5861(f) also prohibits a person from making a fire-
arm in violation of any provision of the NFA. Id. § 5861(f).
                        UNITED STATES v. UZENSKI                        13
Credibility determinations fall within the sole province of the jury, to
the extent that we "assume the jury resolved all contradictions in the
testimony in favor of the government." United States v. Sun, 278 F.3d
302, 313 (4th Cir. 2002) (citing United States v. Romer, 148 F.3d 359,
364 (4th Cir. 1998)).

                                    B.

  Section 5845(f) of the NFA defines "destructive device" as follows:

      (1) any explosive, incendiary, or poison gas (A) bomb, (B)
      grenade, (C) rocket having a propellent charge of more than
      four ounces, (D) missile having an explosive or incendiary
      charge of more than one-quarter ounce, (E) mine, or (F)
      similar device; (2) any type of weapon by whatever name
      known which will, or which may be readily converted to,
      expel a projectile by the action of an explosive or other pro-
      pellant, the barrel or barrels of which have a bore of more
      than one-half inch in diameter, except a shotgun or shotgun
      shell which the Secretary finds is generally recognized as
      particularly suitable for sporting purposes; and (3) any com-
      bination of parts either designed or intended for use in con-
      verting any device into a destructive device as defined in
      subparagraphs (1) and (2) and from which a destructive
      device may be readily assembled.

26 U.S.C. § 5845(f). Uzenski asserts that the evidence fails to estab-
lish that either device constituted a destructive device under the defi-
nition set forth in subsection (3).4 In particular, Uzenski contends that
  4
    Uzenski has limited his challenge to the application of subsection (3),
although the superseding indictment does not specify which subsection
to apply and the Government appears to rely on both subsections (1) and
(3). The distinction between subsection (1), which applies to fully assem-
bled devices, and subsection (3), which applies to a combination of parts,
is significant because subsection (3) requires an additional element of
subjective intent. See United States v. Morningstar, 456 F.2d 278, 280
(4th Cir. 1972) (stating that "subparagraph (1) deals with explosive and
incendiary devices which have no business or industrial utility . . .
[which] are covered regardless of their intended use"); United States v.
14                     UNITED STATES v. UZENSKI
the Government failed to prove beyond a reasonable doubt that he had
physical possession of the functional parts necessary to convert either
device into a destructive device capable of exploding.

   At trial, the Government presented two theories of detonation in
support of their view that the component parts of the first device
could be "readily assembled" into a destructive device. First, both
Bendure and Valentino testified that the first device could detonate
simply by screwing off the end caps because the powder could inter-
act with the metal threadings of the pipe. Bendure explained that the
powder, identified through tests as red dot powder, had a high burn
rate and could trigger an explosion if placed in a sealed device with
metal threading. The two by five-inch galvanized pipe was, in Ben-
dure’s opinion, a particularly dangerous storage device for red dot
powder because in screwing off the end cap, a person would be
"grinding metal against metal." J.A. 625. In effect, the pipe and end

Lussier, 128 F.3d 1312, 1315 n.4 (9th Cir.), cert. denied, 523 U.S. 1131
(1998) (explaining that Section 5845(f)(3) will apply also to devices that
originally have a "legitimate social purpose," but have been converted by
the intent to use the device as a weapon); United States v. Copus, 93 F.3d
269, 272 (7th Cir. 1996) (stating that "the defendant’s subjective intent
is relevant to determining whether a ‘combination of parts’ qualifies as
a ‘destructive device’ under § 5845(f)(3).") (internal citations omitted);
United States v. Curtis, 520 F.2d 1300, 1303 (1st Cir. 1975) (noting the
"line of cases holding that a dynamite charge may become a destructive
device if intended for use as a bomb"). The rationale underlying this dis-
tinction is that because "‘parts’ aren’t necessarily a weapon," the Govern-
ment must make a further showing that the defendant intended to use the
parts as a weapon. United States v. Ruiz, 73 F.3d 949, 951 (9th Cir.),
cert. denied, 519 U.S. 845 (1996).
  Uzenski has not raised the issue of subjective intent on appeal, and as
such, we deem it waived. In any event, Valentino’s testimony established
that neither device held any purpose other than use as a weapon, thereby
supporting the inference that Uzenski intended the devices to serve as
pipe bombs. Moreover, for reasons stated further in this opinion, we find
that the evidence supported Uzenski’s convictions for manufacturing and
possessing a "destructive device" under subsection (3), and decline to
reach whether the evidence also supports the definition of "destructive
device" under subsection (1).
                      UNITED STATES v. UZENSKI                       15
caps could expel shrapnel-like fragments upon detonation, thereby
inflicting injury or death on the bomber himself or other people. Ben-
dure found no evidence of vaseline on the threadings, which could
prevent detonation; nor did the experts find that the drilled holes in
the pipe would have deterred an explosion.

   Second, the experts testified that the first device could detonate by
activating the rocket model igniter, which consisted of the nine-volt
battery and attached wires, and the mercury switch. They explained
that the battery generated sufficient electricity to ignite the red dot
powder, and that the components necessary to form a complete circuit
were present. The mercury switch, which served as an electrical con-
duit between the battery and the powder, appeared to be functional
and could be easily activated by attaching the wires touching the liq-
uid mercury to the electrodes on the switch. Both experts concluded
that moving the mercury switch could cause the liquid mercury to
flow down inside the glass tube, thereby closing the circuit, allowing
the electricity to flow from the battery to the powder, and causing det-
onation of the device. In fact, Bendure noted that some of the material
present on the wires appeared to be burned or expended.

   We conclude that the evidence underlying the Government’s first
theory alone amply sustains the jury’s finding that the first device
constituted a "destructive device" under subsection (3). Both of the
Government’s experts testified that the explosive qualities of the red
dot powder, the metal threadings of the galvanized pipe, and the end
caps used to seal the device, when assembled together, constituted a
pipe bomb that could detonate and expel shrapnel-like fragments
through the simple act of screwing off the end caps. See United States
v. Hammond, 371 F.3d 776, 780 (11th Cir. 2004) (noting that the stat-
utory definition of "destructive device" could be satisfied by a device
"made of metal, steel or cast iron pipe, with caps threaded at each
end" and containing explosive powder since "when the pipe ruptured,
fragments of it would be propelled like shrapnel against the bodies of
those in the vicinity"). Moreover, the alternative theory presented by
the Government establishes, at the very least, that the device was
capable of exploding based on the presence of the rocket model
igniter and the mercury switch. See United States v. Langan, 263 F.3d
613, 625 (6th Cir. 2001) (evidence sufficient to satisfy similar "de-
structive device" provision in 18 U.S.C. § 921 where the experts testi-
16                      UNITED STATES v. UZENSKI
fied that the device contained explosive powder and an electric circuit
powered by two nine-volt batteries and a mercury switch).

   Uzenski nevertheless contends that the testimony proffered by his
expert, Dr. Whitehurst, established that the requisite parts were
unavailable to convert the device into a destructive device. Dr. White-
hurst testified that he was unable to determine whether the device
could detonate without gathering further information regarding the
qualitative and quantitative properties of the red dot powder, the initi-
ator, and the circuit. This, he could not do because the bomb squad
had necessarily destroyed some of the evidence by disarming the
device. However, the Government need only show that the compo-
nents of the device could be "readily assembled" into a bomb.5 Cf.
Morningstar, 456 F.2d at 281-82 (reversing district court’s dismissal
of indictment and remanding for new trial considering whether four
sticks of black powder pellet explosive fastened with electrical tape
and unattached blasting caps could be "readily assembled" into
bomb); Langan, 263 F.3d at 626 (noting that a bomb squad had frag-
mented the putative pipe bomb at issue, to the extent that the Govern-
ment’s witnesses could not determine whether the circuit could have
properly operated, but that, in any event, additional wires could be
recrimped easily to cause the device to explode). Indeed, Dr. White-
hurst conceded that a person could be injured while constructing a
pipe bomb even if there was no ignition mechanism.6 See Langan,
263 F.3d at 625 (holding that the Government is not required to estab-
lish that the destructive device operate as intended).

     Admittedly, the evidence fails to establish the precise quantity of
  5
     Uzenski relies on United States v. Hamrick, 995 F.2d 1267 (4th Cir.
1993), for the proposition that the Government must prove beyond a rea-
sonable doubt that the defendant had actual physical possession of every
working part necessary to construct a destructive device. Yet Hamrick
was subsequently vacated by United States v. Hamrick, 43 F.3d 877 (4th
Cir. 1995) (en banc), to the extent that the judgment alone stands.
   6
     In this regard, Dr. Whitehurst’s testimony did not necessarily conflict
with the testimony proffered by the Government’s witnesses; to the
extent that they contradicted each other, the jury was in any event enti-
tled to determine which experts were more credible. See Konkel v. Bob
Evans Farms Inc., 165 F.3d 275, 280 (4th Cir. 1999).
                       UNITED STATES v. UZENSKI                       17
red dot powder in the first device prior to its disruption by the bomb
squad, although Valentino testified that the galvanized pipe had to be
filled with powder up to at least one quarter of its capacity in order
to explode.7 Yet several agents present at the crime scene testified that
a substantial amount of powder fell out and blew down the road. In
addition, Investigator Ellington was able to collect some of the pow-
der in a can for the jury’s review. Thus, construing the evidence in
the light most favorable to the Government, a rational juror could
have properly concluded that the galvanized pipe contained the quan-
tity of red dot powder necessary to detonate it. Accordingly, we find
that the evidence supported Uzenski’s convictions for Counts One
and Two regarding the first device, and affirm those convictions.

   For similar reasons, we find that the evidence sustained the jury’s
conclusion that the second device constituted a "destructive device"
under Section 5845(f)(3). The Government’s witnesses testified that
the second device consisted of a two by five-inch galvanized pipe, an
end cap still attached to the pipe, several fragments that appeared to
be another end cap, and red dot powder. As had occurred with the
first device, a substantial quantity of the red dot powder had fallen out
while the device was being disarmed, although a fair amount
remained on the resulting pieces. Both of the Government’s witnesses
thus concluded that the device could detonate based on the explosive
qualities of the red dot powder, the metal threading of the galvanized
pipe, and the end caps used to seal the pipe.8 Accordingly, we find
that the evidence supported Uzenski’s convictions for Counts Three
and Four regarding the second device, and therefore affirm those con-
victions as well.

                                  III.

  Uzenski next challenges the district court’s denial of his motion to
suppress (1) pre-Miranda statements made during his interview on
  7
    Valentino and Bendure gave varying levels of required powder rang-
ing from one quarter to two thirds of the pipe’s capacity.
  8
    Indeed, Dr. Whitehurst acknowledged that the second device could
explode even without a ignition or initiation system if the end caps were
screwed off or if a fuse, such as those found in Uzenski’s desk, were
placed inside the pipe.
18                    UNITED STATES v. UZENSKI
April 25, 2002; and (2) evidence seized during a search of his resi-
dence executed the same day.

                                  A.

   We review a district court’s findings of fact for clear error and its
legal conclusions de novo on a motion to suppress. United States v.
Parker, 262 F.3d 415, 419 (4th Cir. 2001). Moreover, the evidence
must be construed in the light most favorable to the Government, the
prevailing party below. United States v. Seidman, 156 F.3d 542, 547
(4th Cir. 1998). Turning now to the merits of Uzenski’s arguments,
we examine the statements and seized articles seriatim.

                                  B.

   Uzenski asserts that the prosecution should have been barred from
using any statements he made during the interview and prior to the
administration of Miranda warnings because the officers held him in
custody. In Miranda, the Supreme Court set forth prophylactic mea-
sures designed to advise the defendant of his right to remain silent in
securing the Fifth Amendment privilege against self-incrimination.
Miranda, 384 U.S. at 444. The prosecution "may not use statements,
whether exculpatory or inculpatory, stemming from custodial interro-
gation of the defendant" unless it demonstrates that the defendant has
first properly received Miranda warnings. Id. However, Miranda
warnings need only be administered when the defendant is in custody.
Id.

   Custodial interrogation refers to "questioning initiated by law
enforcement officers after a person has been taken into custody or
otherwise deprived of his freedom of action in any significant way."
Id. The determination of whether a defendant is in custody is "objec-
tive" and focuses on "‘how a reasonable man in the suspect’s position
would have understood his situation.’" Davis v. Allsbrooks, 778 F.2d
168, 171 (4th Cir. 1985) (quoting Berkemer v. McCarty, 468 U.S.
420, 442 (1984)). It is the "compulsive aspect of custodial interroga-
tion, and not the strength or content of the government’s suspicions
at the time the questioning was conducted" that implicates Miranda.
Beckwith v. United States, 425 U.S. 341, 346 (1976) (internal quota-
tions and citations omitted). As such, a custodial interrogation does
                        UNITED STATES v. UZENSKI                       19
not result merely because the "individual is the ‘focus’ of an investi-
gation," or because the questioning takes place at a police station.
United States v. Jones, 818 F.2d 1119, 1123 (4th Cir. 1987) (internal
citations omitted).

   After examining the totality of the circumstances, the district court
properly concluded that Uzenski had not been subjected to custodial
interrogation, reasoning that:

      The defendant was offered refreshments, he was allowed to
      leave the questioning room to use the restroom, the door
      was left partially open at times, there was no evidence of
      forceful restraint, and importantly, the defendant was told he
      was not under arrest.

J.A. 191-92. The M&R, which the district court adopted in its
entirety, further noted that the agents did not assume a threatening
tone towards Uzenski; nor did they brandish weapons.

   Set in context, the circumstances surrounding the interview do not
indicate the sort of "‘coercive pressures that can be brought to bear
upon a suspect in the context of custodial interrogation.’" Pasdon v.
City of Peabody, 417 F.3d 225, 228 (1st Cir. 2005) (quoting
Berkemer, 468 U.S. at 428 and adding emphasis). Although Uzenski
contends that the investigating officers subjected him to custodial
interrogation by (1) requesting him to come to the SBI office and
check his weapon in his car; (2) separating him from Chief Wilkes;
and (3) showing him the surveillance videotape and questioning him
about the pipe bombs,9 none of these conditions rises to the level of
compulsive or coercive acts attendant with custodial interrogation that
Miranda sought to address. See Beckwith, 425 U.S. at 346. First,
Uzenski has not controverted that he voluntarily arrived at the SBI
Office and secured his weapon in his patrol car. Davis, 778 F.2d at
171 (no coercion where the defendant voluntarily appeared at the
police station at their request). Second, the mere fact that the inter-
view took place at the SBI Office and did not involve Chief Wilkes
did not convert it into a custodial interrogation. Jones, 818 F.2d at
  9
   Uzenski’s fourth contention—that the agents advised him he could
not leave—is contrary to the record, as discussed above.
20                     UNITED STATES v. UZENSKI
1123. Third, Uzenski has failed to indicate that the showing of the
videotape or the questioning unduly restricted his freedom of action.
Indeed, Uzenski was permitted to use the bathroom, the door was left
partially open at times, and the agents told him he was free to leave
at any time. Accordingly, we find that Uzenski was not subjected to
custodial interrogation prior to receiving his Miranda warnings and
therefore affirm the district court’s denial of Uzenski’s motion to sup-
press with respect to any pre-Miranda statements.

                                    C.

   Uzenski further argues that blanket suppression of the items seized
from the search is appropriate because the officers flagrantly disre-
garded the scope of the warrant and performed a general, unrestricted
search.10 The Fourth Amendment "protects ‘[t]he right of the people
to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures.’" United States v. Stevenson, 396
F.3d 538, 545 (4th Cir. 2005) (quoting U.S. Const. amend. IV). As
  10
     Uzenski has apparently resurrected his original blanket suppression
argument, which he presented before the magistrate judge in his initial
brief on the motion to suppress. Following a hearing on the motion, the
magistrate judge requested supplemental briefing, which was not submit-
ted with the Joint Appendix on this appeal. In issuing the M&R, the mag-
istrate judge recharacterized the motion as a motion to suppress "certain
physical evidence" and only examined the computer, plaid shirts, bottles
of bug spray, insect repellant, and assorted paperwork. J.A. 140. Uzenski
then filed objections to the M&R that contested the denial of the motion
with respect to the plaid shirts, computer, and light bulbs seized from the
residence.
   Upon ruling on those objections, the district court denied Uzenski’s
motion to suppress in part and granted the motion in part with respect to
items seized during the execution of the search warrant, which occurred
contemporaneously with the interview. The district court, relying on the
findings set forth in the M&R, denied Uzenski’s motion to suppress in
part with respect to three plaid shirts, light bulbs, and the computer
seized from Uzenski’s residence based on the plain view exception to
warrantless searches. The district court granted the motion in part with
respect to the bottles of bug spray, insect repellant, newspapers, and
assorted paperwork. As such, neither the magistrate judge nor the district
court ever issued a formal ruling on the blanket suppression issue.
                      UNITED STATES v. UZENSKI                      21
such, the "search of private property without proper consent violates
the Fourth Amendment’s prohibition against unreasonable searches
unless it has been authorized by a valid search warrant or it falls
within certain carefully defined classes of cases that permit warrant-
less searches." United States v. Perez, 393 F.3d 457, 460 (4th Cir.
2004) (internal quotations and citations omitted).

   A valid search warrant under the Fourth Amendment must "partic-
ularly describ[e] the place to be searched, and the persons or things
to be seized." United States v. Robinson, 275 F.3d 371, 381 (4th Cir.
2001) (internal quotations and citations omitted). This particularity
requirement protects against "a general, exploratory rummaging in a
person’s belongings," to the extent that a valid warrant leaves nothing
to the discretion of the officers performing the search. Id. (internal
quotations and citations omitted). Fourth Amendment protection also
extends to the execution of the warrant, such that officers cannot
"grossly exceed the scope of a search warrant in seizing property."
United States v. Foster, 100 F.3d 846, 849-50 (10th Cir. 1996) (inter-
nal quotations and citations omitted).

   Blanket suppression is therefore appropriate where the warrant
application merely serves as a subterfuge masking the officers’ lack
of probable cause for a general search, see Foster, 100 F.3d at 856,
or where the officers "flagrantly disregard[ ]" the terms of the war-
rant, United States v. Chen, 979 F.2d 714, 716 (9th Cir. 1992).
Indeed, blanket suppression is warranted where the officers engage in
a "fishing expedition for the discovery of incriminating evidence."
Foster, 100 F.3d at 850-51 (finding flagrant disregard and granting
blanket suppression where warrant only authorized search and seizure
for four weapons and marijuana, but DEA agents seized thirty-five
items, including firearms, ammunition, and various drug parapherna-
lia, and state officers seized "anything of value" in the residence);
United States v. Medlin, 842 F.2d 1194, 1198-99 (10th Cir. 1988)
(finding flagrant disregard and granting blanket suppression where
officers seized 667 items not specified by the warrant).

   Nevertheless, blanket suppression is an "extraordinary remedy that
should be used only when the violations of the warrant’s requirements
are so extreme that the search is essentially transformed into an
impermissible general search." Robinson, 275 F.3d at 381 (internal
22                      UNITED STATES v. UZENSKI
quotations and citations omitted). Even where officers exceed the
bounds of their authority pursuant to the warrant, "[a] search is not
invalidated in its entirety merely because some seized items were not
identified in the warrant." Id. Nor is blanket suppression appropriate
where the agents exceed the limits of their authority under the warrant
based on practicality considerations or mistake. See e.g., id. at 382
(finding no flagrant disregard where most of items seized that were
outside scope of warrant were found within items of greater evidenti-
ary value—e.g., a grocery list found within an address book autho-
rized under the warrant); Chen, 979 F.2d at 718 (finding no flagrant
disregard where agents installed additional surveillance camera based
on their mistaken belief that the warrant permitted an extra camera
and practicality concerns that the first camera could not capture the
entire area).

   In this instance, the search warrant specified two categories of
items to be searched for and seized:

     1) Certain items such as diagrams/books/documentation
        on how to make home made bombs: initiators, fuses,
        detonators, explosives or explosive materials including
        but not limited to dynamite, smokeless gun powder and
        traces of these materials, batteries, wire, mercury
        switches, thermostat, containers to include galvanized
        pipe, PVC pipe, galvanized end caps, PVC end caps,
        tape, tools, receipts for the purchase of these items and
        photographs of these items.

     2) Any and all information and/or data stored in the form
        of magnetic or electronic coding on computer media or
        on media capable of being read by a computer or with
        the aid of computer-related equipment. This media
        includes floppy diskettes, fixed hard disks, removable
        hard disk cartridges, tapes, laser disks, video cassettes,
        and other media which is capable of storing magnetic
        coding.

J.A. 58. The search team seized four pliers, an analog multi-tester,
four drill bits, red-handled wire cutters, a drill, three plaid shirts, elec-
tric light bulbs, bottles of bug spray, insect repellant, newspapers,
                       UNITED STATES v. UZENSKI                        23
marijuana, a military ammunition box containing assorted drugs, mar-
ijuana drug paraphernalia, and other assorted paperwork. According
to the warrant, the search team only had the authority to seize "tools"
such as the four pliers, the analog multi-tester, the four drill bits, the
red-handled wire cutters, and the drill.

   The issue, therefore, is whether the remaining items fall within rec-
ognized exceptions to warrantless seizures. Although neither party
directly addresses this issue, blanket suppression certainly cannot
stand on items properly seized pursuant to consent. See United States
v. Hylton, 349 F.3d 781, 785 (4th Cir. 2003). Moreover, officers may
properly seize articles of incriminating character that they come
across while performing a search in a given area pursuant to a valid
search warrant. Horton v. California, 496 U.S. 128, 135 (1990). In
such "plain view" situations, the police have an original justification
for intruding on a person’s private property, and can extend that justi-
fication to those items whose incriminating nature is immediately
apparent. Id. at 136. Specifically, officers may seize items unautho-
rized by a warrant upon three showings:

     First, the seizing officer [must] be lawfully present at the
     place from which the evidence can be plainly viewed. Sec-
     ond, the officer must have a lawful right of access to the
     object itself. And [third], the object’s incriminating charac-
     ter must . . . be immediately apparent.

United States v. Wells, 98 F.3d 808, 809-10 (4th Cir. 1996) (internal
citations omitted); see also United States v. Legg, 18 F.3d 240, 242
(4th Cir. 1994).

   With respect to the computer, plaid shirts, and light bulbs, we note
that Uzenski has not contested the district court’s findings that (1) he
gave his general consent to search the apartment without unequivo-
cally revoking it; and (2) the officers properly seized (a) the computer
pursuant to his own consent, and (b) the plaid shirts and light bulbs
pursuant to the plain view exception. We see no reason to disturb the
district court’s findings, and in any event, Uzenski has waived those
issues.

  Since Uzenski gave his general consent to search his entire apart-
ment, the other items—such as the marijuana and drug paraphernalia,
24                     UNITED STATES v. UZENSKI
which are incriminating on their face—fall within the plain view
exception. With respect to the military ammunition box, Agent
Fanelly testified at the motion to suppress hearing that the box con-
tained items with attached police stickers, indicating that it had been
stolen from an evidence locker. With respect to the bottles of bug
spray, insect repellant, and newspapers, the officers mistakenly
believed in good faith that these items could incriminate Uzenski. See
United States v. Le, 173 F.3d 1258, 1277 n.8 (10th Cir. 1999) (sug-
gesting that evidence seized under the plain view doctrine but later
found to be non-incriminating does not establish flagrant disregard of
warrant). In any event, even if these items were improperly seized,
"[t]he exclusionary rule does not compel suppression of evidence
properly covered by a warrant merely because other material not cov-
ered by the warrant was taken during the same search." United States
v. Borromeo, 954 F.2d 245, 247 (4th Cir.), cert. denied, 505 U.S.
1212 (1992) (internal quotations and citations omitted).

   Finding no probative indicia of flagrant disregard or bad faith, we
thus conclude that the officers’ seizure of certain items outside the
warrant did not transform the particularized search into a general,
unrestricted fishing expedition. Accordingly, we affirm the district
court’s denial of the motion to suppress with respect to the items
seized from Uzenski’s apartment.

   Uzenski nevertheless contends that blanket suppression is appropri-
ate based on a purported false statement in the search warrant applica-
tion regarding the length of one of the pipes. Because he argues this
point for the first time on appeal, the issue is subject to the plain error
standard set forth in United States v. Olano, 507 U.S. 725, 732
(1993), which requires Uzenski to show that (1) there was error; (2)
the error was plain; and (3) the error affected his substantial rights.
See United States v. Ruhbayan, 406 F.3d 292, 301 (4th Cir.), cert.
denied, 126 S.Ct. 291 (2005). If those conditions are satisfied, "we
may then exercise our discretion to notice the error, but only if it
‘seriously affect[s] the fairness, integrity or public reputation of judi-
cial proceedings.’" Id. (quoting Olano, 507 U.S. at 732).

   Uzenski claims that the search warrant application falsely stated
that the pipe measured two inches in diameter and five inches in
length, although the receipt from Lowe’s indicated that the pipe at
                       UNITED STATES v. UZENSKI                        25
issue measured six inches in length. The record indicates that Agent
Anderson initially measured this pipe as being six inches in length,
although he did so without taking off the remaining end cap. After
removing the end cap, Agent Andrews determined that the true length
of the pipe was five inches. Upon receiving the Lowe’s receipt, which
showed a purchase of a two by five-inch pipe, Agent Anderson asked
Bendure to confirm the length of the pipe, which matched the mea-
surements in the receipt. Uzenski has therefore failed to establish the
existence of any error, much less plain error, in the magistrate judge’s
reliance on the affidavit. Accordingly, we affirm the district court’s
disposition of Uzenski’s motion to suppress in its entirety.

                                   IV.

   Uzenski contends that the district court abused its discretion by (1)
admitting Bendure’s testimony; and (2) admitting testimony related to
(a) prior statements regarding his past attempts to make pipe bombs;
(b) false radio calls he had allegedly made while serving as a detec-
tive; and (c) an instance in which shots were fired at his police car.

                                   A.

   We review a trial court’s evidentiary ruling for abuse of discretion,
keeping in mind that the trial court possesses broad discretion in
determining the admissibility of evidence. United States v. Hedge-
peth, 418 F.3d 411, 418-19 (4th Cir. 2005). A trial court abuses its
discretion when it acts "arbitrarily or irrationally," fails to "consider
judicially recognized factors constraining its exercise of discretion,"
or "relie[s] on erroneous factual or legal premises." Id. at 419 (internal
quotations and citations omitted).

                                   B.

  Uzenski asserts that, pursuant to the April 30, 2003 Order, he was
entitled to Bendure’s underlying laboratory notes, which the Govern-
ment apparently never provided. Despite this objection, the district
court permitted Bendure to testify. We agree with the district court’s
decision.
26                          UNITED STATES v. UZENSKI
   Generally, criminal defendants do not have a constitutional right to
discovery, absent a statute, rule of criminal procedure, or some other
entitlement. See United States v. Johnson, 228 F.3d 920, 924 (8th Cir.
2000) (citing Weatherford v. Busey, 429 U.S. 545, 559 (1977)). Uzen-
ski concedes that the Government complied with its obligation pursu-
ant to Rule 16(a)(1)(F) of the Federal Rules of Criminal Procedure by
handing over Bendure’s final report.11 However, Uzenski has failed to
cite any case, statute, or rule of criminal procedure entitling him to
further discovery regarding Bendure’s laboratory notes.12

   Although Uzenski seeks to rely on the April 30, 2003 Order, the
language of the order avoids imposing any direct obligation on the
part of the Government. In response to Uzenski’s motion for the pro-
duction of Bendure’s laboratory notes, the Government filed a motion
seeking an order from the district court requiring the SBI to produce
Bendure’s laboratory notes. The Government specifically noted in its
motion, perhaps artfully so, that "[t]he defendant has requested that
the Government supply the actual lab notes" and that "[t]he SBI does
not object to the production, but as a matter of its own regulations,
requires a court order before it does so." J.A. 193-94. On October 30,
2003, the district court subsequently entered the requested order and
  11
     Rule 16(a)(1)(F) provides:
       Upon a defendant’s request, the government must permit a
       defendant to inspect and to copy or photograph the results or
       reports of any physical . . . examination and of any scientific test
       or experiment if:
           (i)     the item is within the Government’s possession, cus-
                   tody, or control;
           (ii)    the attorney for the government knows—or through
                   due diligence could know—that the item exists; and
           (iii)   the item is material to preparing the defense or the
                   government intends to use the item in its case-in-chief
                   at trial.
Fed. R. Crim. P. 16 (a)(1)(F).
   12
      Uzenski relies on Rule 26 of the Federal Rules of Civil Procedure,
and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),
although neither speaks to the Government’s obligation to produce an
expert’s underlying notes in a timely fashion in a criminal case.
                       UNITED STATES v. UZENSKI                       27
directed the SBI to "produce the laboratory notes to the Government."
J.A. 196 (emphasis added).

   Having released the laboratory notes to the Government, the SBI
was under no additional obligation to release them to Uzenski. In
turn, the Government was not required to release these notes to Uzen-
ski, absent an order from the district court. Yet Uzenski’s counsel
never filed a subpoena to obtain the laboratory notes, despite being
apprised by the Government that it would not release the notes. Nor
did Uzenski’s counsel request a continuance at trial, indicating that
Uzenski had not suffered prejudice by the denial of discovery. See
United States v. Hastings, 126 F.3d 310, 317 (4th Cir. 1997). In fact,
Uzenski has not asserted any basis for finding prejudice, other than
to argue that his expert, Dr. Whitehurst, was unable to replicate the
testing that Bendure had performed.

   We cannot say that the district court abused its discretion by per-
mitting Bendure to testify where Uzenski failed to follow up on his
discovery request with the district court, subpoena the records from
the Government, request a continuance, or establish any prejudice
flowing from the deprivation of access to Bendure’s laboratory notes.
Accordingly, we affirm the district court’s decision to overrule Uzen-
ski’s objection to the admission of Bendure’s testimony.

                                   C.

   Uzenski also challenges the district court’s admission of testimony
from several officers related to (1) his prior attempts at making pipe
bombs as a teenager; and (2) two instances of prior bad acts. We simi-
larly find no error in the district court’s disposition of these matters.

   Rule 404(b) states that evidence of "other crimes, wrongs, or acts
is not admissible to prove the character of a person in order to show
the character in conformity therewith." Fed. R. Evid. 404(b). How-
ever, such evidence may be admissible to show other purposes, such
as:

    proof of motive, opportunity, intent, preparation, plan,
    knowledge, identity, or absence of mistake or accident, pro-
28                       UNITED STATES v. UZENSKI
       vided that upon request by the accused, the prosecution in
       a criminal case shall provide reasonable notice in advance
       of trial, or during trial if the court excuses pretrial notice on
       good cause shown, of the general nature of any such evi-
       dence it intends to introduce at trial.

Id. Generally, Rule 404(b) is understood as a "rule of inclusion."
United States v. Queen, 132 F.3d 991, 994 and 994 n.3 (4th Cir.),
cert. denied, 523 U.S. 1101 (1997) (citing cases). The admissibility
of evidence regarding prior acts turns on four requirements:

       (1) the prior-act evidence must be relevant to an issue other
       than character, such as intent; (2) it must be necessary to
       prove an element of the crime charged; (3) it must be reli-
       able; and (4) as required by Federal Rule of Evidence 403,
       its probative value must not be substantially outweighed by
       its prejudicial nature.

Id. at 995 (internal quotations and citations omitted).

   We first find that the district court properly admitted testimony
related to Uzenski’s prior attempts at making pipe bombs as probative
of knowledge. Indeed, the Government was required to prove that
Uzenski knew he was making a destructive device under Counts One,
Two, Three, and Four of the superseding indictment. Because the evi-
dence was not admitted solely to show character in conformity there-
with, but rather to establish his knowledge in making pipe bombs, and
its probative value was not substantially outweighed by its prejudicial
nature, the district court did not abuse its discretion in admitting this
testimony.13 United States v. Sanchez, 118 F.3d 192, 195 (4th Cir.
1997) (evidence of the defendant’s prior dealings admissible under
  13
     The Government argues that because Uzenski only lodged generic
objections to the testimony at issue during trial, this claim was not pre-
served for appeal. See Fed. R. Evid. 103(a)(1) (to preserve an issue for
appeal, the party must "make a timely objection or motion to strike . . .
stating the specific ground of objection, if the specific ground is not
apparent from the context."). Because we find that Uzenski’s claim fails
even under the lower showing required under the abuse of discretion
standard, we need not resolve which standard applies.
                      UNITED STATES v. UZENSKI                       29
Rule 404(b) to show that he was not an "unwitting" participant in the
charged drug conspiracy).

   We also find that the district court properly admitted Chief
Wilkes’s testimony related to instances in which Uzenski allegedly
made a false radio report and shot at his own police car. On cross-
examination, Uzenski’s counsel asked Chief Wilkes whether he had
performed any background checks on Uzenski. In response, Chief
Wilkes admitted that Uzenski had passed both background checks.
Uzenski’s counsel subsequently asked Chief Wilkes, "Prior to him
being charged in this particular case, he was a good officer, correct?",
to which Chief Wilkes responded, "I never had any particular diffi-
culty with him, no." J.A. 323. In so doing, Uzenski forfeited the pro-
tections set forth in Rule 404(b) by deliberately seeking to depict
himself as "one whose essential philosophy and habitual conduct in
life is completely at odds with the possession of a state of mind requi-
site to guilt of the offense charged." United States v. Johnson, 634
F.2d 735, 737 (4th Cir. 1980) (evidence of prior fraudulent Medicare
receipts admissible to controvert defendant’s claim that she lacked the
mens rea to commit offense charged). The prosecutor was then enti-
tled to question Chief Wilkes regarding the false radio report and
alleged shooting to counter Uzenski’s attempt to portray himself as a
"good officer." Accordingly, we affirm the district court’s decision to
admit this testimony as well.

                                  V.

   Finally, Uzenski contends that the sentence he received violates the
Sixth Amendment because the district court, in applying the Guide-
lines, imposed (1) the two-level enhancement for "Abuse of Position
of Trust or Use of Special Skill," pursuant to § 3B1.3; and (2) the
two-level enhancement for use of a "destructive device," pursuant to
§ 2K2.1(3)(B). Specifically, Uzenski asserts that the district court
necessarily relied on judicial factfinding to justify both enhancements.
The district court ultimately imposed a sentence of sixty months’
imprisonment for all counts (to run concurrently), based on a total
offense level of twenty-four and a criminal history category of I. The
Government concedes that the sentence must be vacated and
remanded for resentencing based on the enhancement for "Abuse of
Position of Trust or Use of Special Skill."
30                     UNITED STATES v. UZENSKI
   Because Uzenski did not raise these issues before the district court,
we review the sentence for plain error. Olano, 507 U.S. at 732; United
States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005) (internal citations
omitted). Under Hughes, which is this Circuit’s application of Booker,
a Sixth Amendment error occurs where "a sentence exceed[s] the
maximum based on facts found by the jury." Id. Hughes declares such
error to be "plain" because although Uzenski could not have asserted
a Sixth Amendment claim on this ground pursuant to Fourth Circuit
law at the time of his sentencing, see United States v. Kinter, 235 F.3d
192 (4th Cir. 2000) and United States v. Hammoud, 381 F.3d 316 (4th
Cir. 2004), Booker abrogated that previously settled law. Hughes, 401
F.3d at 547. The error "affects" a defendant’s substantial rights where
he establishes that "the sentence imposed by the district court as a
result of the Sixth Amendment violation was longer than that to
which he would otherwise be subject." Id. at 548 (internal quotations
and citations omitted). Finally, we notice the error "when failure to
do so would result in a miscarriage of justice, such as when the defen-
dant is actually innocent or the error seriously affects the fairness,
integrity or public reputation of judicial proceedings." Id. at 555
(internal quotations and citations omitted).

   Uzenski’s sentence violated the Sixth Amendment because it was
based, in part, on judicial factfinding necessary to support the two-
level enhancement for "Abuse of Position of Trust or Use of Special
Skill." This error substantially affected Uzenski’s rights, since he was
sentenced to sixty months’ imprisonment, which was higher than the
range of forty-one to fifty-three months authorized by the facts found
by the jury or admitted by Uzenski. As such, we notice the error
because the failure to do so would "seriously affect the fairness, integ-
rity, or public reputation of judicial proceedings." Hughes, 401 F.3d
at 555 (internal citations omitted).14 Accordingly, we hold that the
sentence must be vacated and remanded for resentencing in accor-
dance with Hughes.15
  14
     In addition, we find that Uzenski’s timeliness challenge to the Gov-
ernment’s request for a sentencing enhancement based on "Abuse of
Position of Trust or Use of Special Skill" is therefore moot.
  15
     We of course offer no criticism of the district judge, who followed
the law and procedure in effect at the time of Uzenski’s sentencing.
UNITED STATES v. UZENSKI              31
                       AFFIRMED IN PART,
                        VACATED IN PART,
                          AND REMANDED